Citation Nr: 1120103	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-48 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for residuals of a broken nose.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to September 1946.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that granted service connection for residuals of a broken nose and assigned a 0 percent rating.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim for a compensable rating for residuals of a broken nose.

The Veteran contends that he is entitled to a 10 percent rating for residuals of his broken nose.  He reports that his nose stops up completely each night after about two hours in bed, which causes him to spend the rest of the night sitting upright in a platform rocker so that he can breathe.  He also reports that each morning, the right side of his nose is completely closed and he awakes breathing through his mouth.  

In support of his claim, the Veteran submitted an August 2006 statement from a private ear, nose, and throat (ENT) specialist indicating that the Veteran sustained a nasal fracture in 1944 and had trouble breathing through the right side of his nose.  The ENT physician noted that the Veteran's septum had a spur off to the right that was about 50 percent and occluding.

The Veteran was afforded a VA medical examination in January 2007 during which he reported sustaining a nose fracture in service in 1944.  At that time, the fracture was reset and the Veteran's nose was packed with gauze.  He experienced no residual effects until a few years prior when he developed frequent nasal congestion, which was worse at night.  He reported that an ENT specialist informed him that his right nasal passage was 50 percent occluded and was probably related to the previous fracture.  The Veteran's treatment included Astelin nasal spray, which was moderately effective in relieving his symptoms.  

Physical examination revealed a symmetrical nose without lesions or drainage.  Mucus membranes were pink and moist.  The right turbinate was mildly edematous.  Buccal mucosa was pink and moist and the Veteran's tongue and uvula were midline.  The oral cavity was negative for masses or lesions and there was no post-nasal drainage or exudate.  X-rays were noted to be somewhat limited for the water's view.  Hypopneumatization was noted of the left frontal sinus.  It was noted that haziness in the left maxillary sinus may have been secondary to maxillary sinusitis.  The right maxillary, ethmoidal, and sphenoidal sinuses appeared clear.  Discontinuity was noted in the lateral border of the left orbit, which represented trauma that might be old.  The examiner diagnosed status post fracture to nose with residual nasal congestion that affected the right nare.  Present treatment was noted to be effective.  Hypopneumatization of the left frontal sinuses with left maxillary sinusitis was also diagnosed.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The findings of the January 2007 are now over four years old and considered stale.  In addition, the Veteran indicated in his notice of disagreement and substantive appeal that his condition has worsened.  Because there may have been a significant change in the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

The Board also notes that the January 2007 examination report does not indicate the presence or percentage of any nasal obstruction, which are criteria necessary for a higher rating.  Nor does the examination report indicate whether the sinusitis noted in the left maxillary sinus is caused or aggravated by the Veteran's service-connected nose fracture.  Absent such findings, the January 2007 examination report does not contain the requisite detail to resolve the issue of entitlement to a compensable rating for nose fracture residuals and is therefore inadequate for rating purposes.  38 C.F.R. § 4.2 (2010).

In addition, it appears that private medical records are outstanding.  During the January 2007 VA examination, the Veteran reported treatment with an ENT specialist.  However, aside from the August 2006 statement from the Veteran's private ENT physician, no records showing ENT treatment have been associated with the claims file.  As the Veteran has put the VA on notice that private records exist pertaining to residuals of his nose fracture, those records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1. After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his nose fracture residuals, including Albany Ear, Nose, Throat, Sinus & Allergy Clinic.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts. 

2. After the above development has been completed, schedule the Veteran for a VA examination with the appropriate specialist to determine the severity of his nose fracture residuals.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The rationale for all opinions should be explained.  The examiner should reconcile the findings with all lay and clinical evidence of record, including the August 2006 private ENT statement indicating a 50 percent occlusion of the Veteran's right nostril, and the Veteran's assertions that his nose stops up completely at night and that his right nostril is completely closed in the mornings.  The examiner's opinion should specifically address the presence and percentage of any nasal obstruction.  The examiner should specifically state whether 50 percent obstruction is shown on both sides, or whether 100 percent obstruction is shown on either side.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any sinusitis is due to, the result of, or aggravated by the Veteran's service-connected nose fracture residuals.

3. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

